ICJ_034_Interhandel_CHE_USA_1958-06-26_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE L’INTERHANDEL

(SUISSE c. ÉTATS-UNIS D’AMERIQUE)

ORDONNANCE DU 26 JUIN 1958

1958

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

INTERHANDEL CASE

(SWITZERLAND v. UNITED STATES OF AMERICA)

ORDER OF JUNE 26th, 1958
La présente ordonnance doit étre citée comme suit :

« Affaire de l Interhandel,
Ordonnance du 26 juin 1958: C.I.]. Recueil 1958, p. 31.»

This Order should be cited as follows:

“Interhandel Case,
Order of June 26th, 1958: I.C.J. Reports 1958, p. 31.”

 

Ne de vente: 188
Sales number

 

 

 
31

INTERNATIONAL COURT OF JUSTICE

YEAR 1958

June 26th, 1958

INTERHANDEL CASE

(SWITZERLAND v. UNITED STATES OF AMERICA)

ORDER

The President of the International Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Article 62 of the Rules of Court;

Having regard to the Order of October 24th, 1957, in the Inter-
handel case, fixing the time-limits for the filing of the Memorial and
Counter-Memorial (or Preliminary Objections) and reserving the
rest of the procedure for further decision;

Having regard to the Order of January 15th, 1958, whereby, on
the joint request of the Parties, expressed in letters from the Agents
both dated January 1oth, 1958, the time-limits for the filing of the
Memorial and Counter-Memorial (or Preliminary Objections) were
extended to April rst and June 16th respectively, the subsequent
procedure remaining reserved for further decision;

Whereas within the first of these time-limits, the Government of
the Swiss Confederation filed its Memorial and whereas within the
second time-limit the Government of the United States of America
filed a document setting forth certain preliminary objections to the
jurisdiction of the Court;

Whereas accordingly, by virtue of the provisions of Article 62,
paragraph 3 of the Rules of Court, the proceedings on the merits
are suspended and a time-limit should be fixed for the presentation

4

1958
June 26th
General List :
No. 34
INTERHANDEL (ORDER OF 26 VI 58) 32

by the other Party of a written statement of its Observations and
Submissions in regard to the said Preliminary Objections;

Whereas in their letters of January roth, 1958, upon which the
Order of January 15th, 1958, was made, the Agents of the Parties
both referred to August Ist as the time-limit for the filing of this
Pleading ;

Whereas however, by a letter dated June 18th, 1958, a copy of
which was transmitted on June rgth to the Agent of the Govern-
ment of the United States of America, the Agent of the Govern-
ment of the Swiss Confederation requested that October Ist, 1958,
should be fixed as the time-limit ;

Whereas, in support of his request, he relied upon the fact that
it was agreed between the Agents that they would consult each
other with a view to reaching an agreement regarding this time-
limit, which agreement was established by an exchange of letters
dated February 7th, 1958, in the case of Switzerland and February
25th, 1958, in the case of the acceptance of the United States of
America, copies of which he transmitted to the Registry; whereas
he also relied upon the complexity of the questions raised in the
Preliminary Objections as well as the novel character of one of the
Objections;

Whereas by a letter dated June 25th, 1958, the Chargé d’affaires
ad interim of the United States of America to the Netherlands
stated that his Government had agreed to the request of the Agent
of the Government of the Swiss Confederation;

Fixes September 22nd, 1958, as the time-limit within which the
Government of the Swiss Confederation may present a written
statement of its Observations and Submissions in regard to the
Preliminary Objections raised by the Government of the United
States of America.

Done in French and in English, the French text being authorita-
tive, at the Peace Palace, The Hague, this twenty-sixth day of
June, one thousand nine hundred and fifty-eight, in three copies,
one of which will be placed in the archives of the Court and the
others transmitted to the Government of the Swiss Confederation
and to the Government of the United States of America, respectively.

(Signed) HELGE KLAESTAD,
President.

(Signed) J. Lopez OLIVAN,
Registrar.
